DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s after final amendment dated 22 January 2022 is acknowledged and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Boschert on 7 January 2022.
The application has been amended as follows: 
In claim 1, third paragraph, amend the phrase beginning with “(b”) to “(b) adding a compound having a carboxyl group only when a degree of polymerization of the melt-polymerizing step as determined by a ratio of present viscosity to the target viscosity is at least about 90% to 95%;”.

Terminal Disclaimer
The terminal disclaimer filed on 7 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,875,966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 19-37 are allowed.
the prior cited art, while teaching polyarylene sulfide resins modified to have carboxyl units (EP 0549977), and disulfide units prepared by melt polymerization (US 4,792,600), does not teach the polymer prepared by the specific method of addition of inhibitor and the compound having the carboxyl groups at the recited time of polymerization. Nor is there a reasonable expectation that prior art methods would result in the same composition as recited. An obviousness type double patenting issue over claim 1 of US 10,875,966 in view of US 4,952,671 (which teaches the use of inhibitors in melt polymerization) and US 4,792,600 (teaching compositions of polyarylene sulfides with fillers and other polymers) has been obviated by terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764